 Case 8:18-cv-02869-VMC-CPT Document 289 Filed 04/27/21 Page 1 of 2 PageID 4890



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                      CLERK’S MINUTES

CASE NO.: 8:18-cv-2869-T-33CPT                               DATE:    April 27, 2021

HONORABLE           VIRGINIA         M.    HERNANDEZ
COVINGTON
THE HURRY FAMILY REVOCABLE TRUST, ET AL.                     PLAINTIFF COUNSEL
                                                             Kenneth George Turkel and James
      Plaintiffs,                                            Cullen Mooney

                                                             DEFENDANT COUNSEL
v.                                                           David Banker
                                                             Harold Holder
CHRISTOPHER FRANKEL

      Defendant
COURT REPORTER: David Collier                                DEPUTY             Tamecika Lee
                                                             CLERK:

TIME: 8:59 AM – 12:09 PM; 1:18 PM - 2:43 PM; 2:59 PM COURTROOM:                 14B
- 3:55 PM; 4:11 PM – 4:57 PM
TOTAL: 6 hours 17 minutes


PROCEEDINGS:        JURY TRIAL (Day 2)

8:59 AM     Court called to order.

9:00 AM     Court and parties discussed primarily matters.

            For the reasons stated on the record, the Court DENIED Defendant’s motion for
            Miscellaneous Relief, specifically reconsideration of the order granting the
            plaintiffs' ore tenus motion to prohibit the defendant from calling David Jarvis as a
            trial witness (Doc. # 274).

9:46 AM     Jurors enter the courtroom.

9:52 AM     Cross examination of Mr. Cruz resumes.

10:46 AM    Redirect examination of Mr. Cruz.

11:04 AM    Recross examination of Mr. Cruz.
 Case 8:18-cv-02869-VMC-CPT Document 289 Filed 04/27/21 Page 2 of 2 PageID 4891




11:09 AM   Mr. Cruz excused.

11:10 AM   Plaintiff’s witness: Christopher Frankel sworn and testified on direct examination.

12:09 PM   Lunch break.

1:18 PM    Court resumes. Court and parties discussed jury questions for Mr. Cruz.

1:25 PM    Jurors enter the courtroom.

1:26 PM    Court recalls Plaintiff’s witness D. Michael Cruz to address jury questions that were
           previously omitted.

1:30 PM    Mr. Cruz excused.

1:31 PM    Mr. Frankel direct examination resumes.

2:43 PM    Short break.

2:59 PM    Court resumes.

           For the reasons stated on the record, the Court GRANTED IN PART and DENIED
           IN PART Defendant’s motion for Defendant’s motion for Miscellaneous Relief,
           specifically Prohibit Plaintiffs from Introducing Undisclosed Damages
           Computations and Soliciting Testimony about Frankel's Compensation, (Doc. #
           279).

3:15 PM    Jurors enter the courtroom.

3:55 PM    Short break.

4:11 PM    Jury enter the courtroom. Cross examination of Mr. Frankel.

4:55 PM    Jury dismissed for the day.

4:57 PM    Court adjourned. Court will resume at 9:00 a.m. on 4/28/2021.
